    Case 1:19-cv-04216-ILG-PK Document 32 Filed 08/16/19 Page 1 of 2 PageID #: 21

                                          PAUL BATISTA, P.C.
                                        Attorney-at-Law
                                    26 Broadway - Suite 1900
                                    New York, New York 10004
                                         (212) 980-0070
e-mail: Batista007@aol.com                                                    Facsimile: (212) 344-7677

                                                         August 16, 2015
VIA ECF AND FAX (718) 613-2446
Hon. I. Leo Glasser
Senior United States District Judge
  for the Eastern District of New York
225 Cadman Plaza East
Chambers Room 921 South
Brooklyn, New York 11201

                Re:     Kashmir Gill v. Jus Broadcasting Corp., et al.
                        Case No. 1:19-cv-04216 aLG) (PK)

Dear Judge Glasser:

      I represent defendants Jus Broadcasting Corp., Jus Punjabi, LLC, Jus One, Corp., Jus
Broadcasting Corp PVT Ltd, and Penny K. Sandhu in the above-entitled action. 1

        With considerable reluctance, I am writing for the purpose of requesting that Your Honor
set a schedule for the briefing of the Jus Punjabi defendants' filing and briefing of a dispositive
motion to dismiss for failure to state any claim in the pending 51-page Complaint of plaintiff
Kashmir Gill ("Gill"). I have made repeated attempts, as outlined below, to obtain the cooperation
of Gill's counsel, Alan R. Ackerman, a Parsippany, New Jersey, lawyer, to set a briefing schedule
for the dispositive motion. Mr. Ackerman not only has refused to respond to my proposed schedule
- notwithstanding the fact that Your Honor's Motion Practice Rules require that counsel cooperate
- but has just two days ago filed, on August 13,2019, a completely unfounded and indeed frivolous
"request" with the Clerk's Office for the issuance of a certificate of default. 2

        The procedural history of this action is somewhat complex. Briefly described, plaintiff Gill,
represented by Mr. Ackerman, originally filed the Complaint and action on February 25, 2019 in
the United States District Court for the District of New Jersey. The action was assigned to U.S.
District Judge Freda Wolfson.

       On April 25, 2019, the Jus Punjabi defendants timely filed a Fed. R. Civ. P. 12 motion to
dismiss on jurisdictional and venue grounds. Plaintiff Gill unsuccessfully opposed the motion. The
Jus Punjabi defendants' motion was effectively granted by Judge Wolfson on July 19,2019 when




1The Jus Punjabi defendants are engaged in the business of satellite broadcasting of news and entertainment
programming in North America, the United Kingdom, and India. Ms. Sandhu owns the entity defendants.

2 Annexed as Exhibit 1 is a copy of my August 16, 2019 to the Clerk of the Court substantiating that the

Jus Punjabi defendants are not in default and requesting that the so-called "Request for Certificate of
Default" be rejected by the Clerk.
  Case 1:19-cv-04216-ILG-PK Document 32 Filed 08/16/19 Page 2 of 2 PageID #: 22
Hon. I. Leo Glasser
August 16, 2019
Page 2




the Court ordered the case transferred in its entirety to the Eastern District of New York, where
the Jus Punjabi defendants are located.

        Consistent with Judge Wolfson's order, the action was transferred to this Court on July 22,
2019. I immediately filed a Notice of Appearance for all defendants on July 24,2019. The action
was assigned to Your Honor and to Magistrate Judge Kuo.

         In accordance with Your Honor's Motion Practice rules, I immediately contacted Mr.
Ackerman to request his agreement to a briefing schedule for the Jus Punjabi defendants'
dispositive motion under Fed. R. Civ. P. 12(b)(6) to dismiss Gill's 51-page Complaint for failure
to state a cause of action. The original Complaint, which has never been amended, is grounded on
the Racketeer Influenced and Corrupt Organizations Act ("RICO"), 18 U.S.C. §§ 1961 et seq.
From the outset of this action, I have consistently cautioned Mr. Ackerman that plaintiff has no
claims under RICO or otherwise and that the Complaint is, candidly, frivolous.

        As my letters on August 1,2019 and August 5, 2019 to Mr. Ackermann reveal (see annexed
Exhibit 2), I have literally begged counsel to follow Your Honor's individual rules regarding the
scheduling of briefing on dispositive motions. As I have indicated, Mr. Ackerman has ignored my
requests and indeed two days ago filed with the Clerk ofthe Court an entirely unfounded "request
for a certificate of default."

       At this stage, I respectfully request that Your Honor issue an order for the briefing of the
Jus Punjabi defendants' motion to dismiss under Fed. R. Civ. P. 12(b)(6) as I have proposed to
Mr. Ackerman (see annexed Exhibit 2):

           •   September 9, 2019 - Filing of defendants' motion;

           •   October 9,2019 - Filing of plaintiffs responsive papers;

           •   October 31, 2019 - Filing of defendants' reply papers.




cc: Law Offices of Alan R. Ackerman
    (Via fax [973 898-1230], ECF and E-Mail)
    U.S. Magistrate Judge Peggy Kuo (Via ECF)
